Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the lead line for 32 appears to be misplaced (it appears that it should point to the central bore of screw rod 20, similar to 31).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 line 3, it is not clear which components are being referred to for the claim limitation “thereof” since the previously recited structures are the screw rod, the coring tube, and the coring tube assembly. For examination purposes, examiner assumes that both the screw rod 20 and the coring tube 21 each have two distal ends and that each distal end has an opening (see Figures 1-2 for support for the examiner’s assumption).
Claim(s) 4 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kvinnesland US9580982.
Regarding independent claim 1, Kvinnesland discloses, in Figures 1-3,
A hydraulic propulsion horizontal directional coring device (Kvinnesland; Fig. 1-3; the assembly of Fig. 1-3; coring tool 2), which comprises a casing pipe (Kvinnesland; inner barrel 10), a coring tube assembly (Kvinnesland; the assembly of telescoping first sleeve 38 and telescoping second sleeve 43) and a conversion adapter (Kvinnesland; the assembly of cap 60 with skirt 64 and central aperture 70), wherein: both the casing pipe and the coring tube assembly are tubular, and the coring tube assembly is coaxially set within the casing pipe; the conversion adapter, having a cylindrical structure fitted with the casing pipe (Kvinnesland; the assembly of cap 60 with skirt 64 and central aperture 70), is coaxially set at a back side of the coring tube assembly and is slidably connected with an inner wall of the casing pipe (Kvinnesland; col. 6:34-38 relative translation during assembly and during operation); under an action of an external force, the conversion adapter pushes the coring tube assembly to move along an axial direction of the casing pipe till a front end of the coring tube assembly extends out of or retracts into the casing pipe (Kvinnesland; sequence of Fig. 1-2); the conversion adapter and the coring tube assembly have a first channel (Kvinnesland; central aperture 70 of cap 60) and a second channel (Kvinnesland; the central flow bores of telescoping first sleeve 38 and telescoping second sleeve 43) axially provided therein, respectively, wherein the first channel and the second channel penetrate through the conversion adapter and the coring tube assembly, respectively; the first channel is communicated with the second channel (Kvinnesland; Fig. 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kvinnesland US9580982 in view of Ormsby US4296822.
Regarding claim 5, Kvinnesland discloses The hydraulic propulsion horizontal directional coring device according to claim 1, the casing pipe, the inner wall of the casing pipe and a back side of the conversion adapter (Kvinnesland; the uphole/back side end of cap 60).
Kvinnesland does not disclose wherein a limit ring is coaxially set within the casing pipe, is in fixed connection with the inner wall of the casing pipe and is located at a back side of the conversion adapter.
Ormsby teaches a limit ring is coaxially set within the casing pipe, is in fixed connection with the inner wall of the casing pipe and is located at a back side (Ormsby; Fig. 1; annular retainer element 76 such as a conventional snap ring and is received within an annular groove defined within the outer barrel 22 to limit axial movement/travel of floating magnet 74; col. 7:40-45).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the coring device as taught by Kvinnesland to include a limit ring as taught by Ormsby to yield wherein a limit ring is coaxially set within the casing pipe, is in fixed connection with the inner wall of the casing pipe and is located at a back side of the conversion adapter for the purpose of limiting the axial movement (Ormsby; col. 7:40-45) of the conversion adapter and to set a maximum allowable limit for a core sample (Kvinnesland; col. 8:39-42).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conrey US1582904 teaches a coring tool with a sleeve 15 that rotates and translates relative to the cutter head due to threads 25/26 (Conrey; col. 3:54-66).
Wilson US20140027182 teaches a telescoping core barrel.
Yan et al. US20220042387 teaches a coring device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/22/22